DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuruta et al. (US 2016/0036028).
Regarding claims 1, 9, and 11, Tsuruta discloses a device using a battery cell as a power supply (Abstract, para. 2-5 wherein the energy storage apparatus is powered by multiple battery cells/energy storage devices), comprising: a power source, wherein the power source is configured to provide a driving force for the device (para. 2 where the energy storage apparatus can also be used as a power source); a battery module, configured to provide electrical energy to the power source (Fig. 1, 2 and para. 51-54 where the energy storage unit is considered to be the battery module), wherein the battery module comprises a battery cell and a module frame and the battery cell is accommodated in the module frame; (Fig. 1, 2 and para. 54 wherein the energy storage devices 100 are the cells which are arranged in the module frame 11); the battery module further comprises a connecting assembly (Fig. 3-5 and para. 26, 58-60, 87-90 combination of busbars 32 and insulation frame 130), and the connecting assembly comprises: an insulation board (Fig. 3-5 and para. 26, 58-60, 87-90 wherein the busbar frame 130 that provides insulation between the bus bars and the metal members is considered to be the insulation board), wherein the insulation board comprises a hollow portion, a first side, and a second side; and a busbar (Fig. 5-7 para. 87-89 where there are hollow portion inside the board 130 which the frame connects with two bus bars 32), wherein the busbar comprises a first busbar and a second busbar (Fig. 5 para. 87-89 where the two busbars are connected to the insulating frame 130); the first busbar is disposed on the first side of the insulation board (left most side of the insulation board in Fig. 5 with leftmost busbar 32); the second busbar is disposed from the second side into the hollow portion of the insulation board  (right most side of the insulation board in Fig. 5 into its hollow portion with rightmost busbar 32); and the connecting assembly is connected to an electrode lead of the battery cell by the busbar (para. 72-74 where the busbars are connected to leads).
Regarding claims 5 and 8, Tsuruta discloses the connecting assembly of claim 1 as shown above, and Tsuruta further discloses wherein a first snap-fit portion (para. 87-90 top part of the hollow portion of board 131 in Fig. 5 where the second bus bar 32 (right busbar) fits into) and a first prop (right side bars at the bottom of board 131 in Fig. 5) are disposed in the hollow portion, the first snap-fit portion is located in the hollow portion away from the first side (first snap fit portion is inside the first hollow portion with the second busbar), and the first prop is located in the hollow portion near the first side (right side bars at the bottom of board 131 in Fig. 5); and the second busbar is located between the first snap-fit portion and the first prop (second busbar (right busbar) is placed in between the top part of the hollow portion of board 131 in Fig. 5 where the bus bar 32 fits into and the bars at the bottom of board 131 in Fig. 5). Tsuruta further discloses wherein a second snap-fit portion (para. 87-90 top part of the hollow portion of board 131 in Fig. 5 where the first bus bar 32 (left busbar) fits into), and a second prop (left side bars at the bottom of board 131 in Fig. 5);  are disposed on the insulation board, the second prop is configured to partition the hollow portion to form a plurality of communicating holes and the second snap-fit portion is disposed on the first side (second snap fit portion is inside the second hollow portion with the first busbar), and the first busbar is located between the second snap-fit portion and the second prop. (Fig, 5 where the first busbar (left busbar) is located between the second snap-fit portion (top part of the hollow portion of board 131 in Fig. 5 where the first bus bar 32 (left busbar) fits into) and the second prop (left side bars at the bottom of board 131 in Fig. 5))
Regarding claim 6, Tsuruta discloses the connecting assembly of claim 5 as shown above, and Tsuruta further discloses wherein a recess is disposed on the second busbar; and the first prop is configured to abut against the recess (bars at the bottom of board 131 in Fig. 5 abut against recess)
Regarding claim 7, Tsuruta discloses the connecting assembly of claim 5 as shown above, and Tsuruta further discloses wherein a side of the first snap-fit portion, the side that is away from the second busbar in a thickness direction of the insulation board, is a sloping side. (para. 87-90 top part of the hollow portion of board 131 in Fig. 5 where the bus bar 32 fits into is sloping)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al. (US 2016/0036028) in view of Zeng et al. (US 2019/00277731).
Regarding claim 2,  Tsuruta discloses the connecting assembly of claim 1 as shown above, and Tsuruta further discloses wherein the connecting assembly further comprises a circuit board disposed on the first side (circuit board 40 in para. 55).  However, Tsuruta does not specifically discloses that the circuit board is connected to a plurality of sampling pins, and the plurality of sampling pins are connected to the second busbar and the first busbar respectively.  Zeng discloses a plurality of L-shaped flexible arms 204 (corresponding to sampling pins) on the circuit board 200 which are connected to respective busbars 322 via grooves 320 in order to mount the circuit board onto the busbars which is then mounted to the carrier plate in order to connect the busbar to the circuit board and the carrier plate in order to prevent the busbar from being displaced due to expansion, contraction, or vibration (Zeng para. 3, 4, 43, 44, and Fig. 3, 4).  Therefore, it would be obvious for one or ordinary skill in the art at the time of filing to have the circuit board is connected to a plurality of sampling pins, and the plurality of sampling pins are connected to the second busbar and the first busbar respectively in order to mount the circuit board onto the busbars which is then mounted to the carrier plate in order to connect the busbar to the circuit board and the carrier plate in order to prevent the busbar from being displaced due to expansion, contraction, or vibration.
Regarding claim 3,  the combination of Tsuruta and Zeng discloses the connecting assembly of claim 2 as shown above, and the combination of Tsuruta and Zeng further discloses wherein the connecting assembly further comprises a connecting piece, at least a part of the connecting piece is embedded into the insulation board (extension bars in insulation board 130 in Fig, 5 that contact/connect to surfaces of both busbars 32), and the second busbar is connected to the plurality of sampling pins by the connecting piece (see claim 2 rejection and Zeng para. 3, 4, 43, 44, and Fig. 3, 4).
Regarding claim 4,  the combination of Tsuruta and Zeng discloses the connecting assembly of claim 3 as shown above, and the combination of Tsuruta and Zeng further discloses wherein the connecting piece comprises a first extension, an inset, and a second extension, the inset is connected to the first extension and the second extension, and is embedded in the insulation board (extension bars in insulation board 130 in Fig, 5 that contact/connect to surfaces of both busbars 32), the first extension is located in the hollow portion, and the first extension is connected to a surface of the second busbar, the surface being close to the first side (extension bars in insulation board 130 in Fig, 5 that contact/connect to surfaces of both busbars 32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729              

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729